 


110 HRES 578 EH: Expressing the sense of the House of Representatives that there should be established a National Watermelon Month.
U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 578 
In the House of Representatives, U. S.,

April 29, 2008
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National Watermelon Month. 
 
 
Whereas watermelon production constitutes an important sector of the agricultural industry of the United States;  
Whereas, according to the January 2006 statistics compiled by the National Agricultural Statistics Service of the United States Department of Agriculture, the United States produces 4,200,000,000 pounds of watermelon annually;  
Whereas watermelon is grown in 49 States, is purchased and consumed in all 50 States, and is exported to Canada;  
Whereas evidence indicates that eating 2.5 to 5 cups of fruits and vegetables daily as part of a healthy diet will improve health and protect against diseases such as cancer, high blood pressure, stroke, and heart disease;  
Whereas proper diet and nutrition are important factors in preventing diseases such as childhood obesity and diabetes;  
Whereas watermelon has no fat or cholesterol and is an excellent source of the vitamins A, B6, and C, fiber, and potassium, which are vital to good health and disease prevention;  
Whereas watermelon is also an excellent source of lycopene;  
Whereas lycopene, an antioxidant found only in a few red plant foods, has been shown to reduce the risk of certain cancers;  
Whereas watermelon is a heart-healthy food that has qualified for the heart-check mark from the American Heart Association;  
Whereas watermelon has been a nutritious summer favorite from generation to generation;  
Whereas it is important to educate citizens of the United States regarding the health benefits of watermelon and other fruits and vegetables; and 
Whereas July would be an appropriate month to establish as National Watermelon Month: Now, therefore, be it  
 
That it is the sense of the House of Representatives that there should be established a National Watermelon Month to recognize the health benefits of watermelon and the importance of watermelon to the agriculture industry of the United States.   
 
Lorraine C. Miller,Clerk.
